UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (99.3%) 1 Australia (26.0%) BHP Billiton Ltd. 3,628,091 120,517 Commonwealth Bank of Australia 1,779,210 107,118 Westpac Banking Corp. 3,436,413 83,351 Australia & New Zealand Banking Group Ltd. 3,014,901 74,135 National Australia Bank Ltd. 2,519,005 65,727 Woolworths Ltd. 1,380,306 41,358 Wesfarmers Ltd. 1,132,241 38,642 Rio Tinto Ltd. 489,899 27,129 CSL Ltd. 583,894 26,112 Westfield Group 2,470,859 25,845 Woodside Petroleum Ltd. 724,567 25,554 Telstra Corp. Ltd. 4,905,671 20,603 Newcrest Mining Ltd. 809,725 19,802 QBE Insurance Group Ltd. 1,303,953 19,139 Origin Energy Ltd. 1,223,523 15,102 AMP Ltd. 3,208,672 13,446 Suncorp Group Ltd. 1,446,610 12,831 Santos Ltd. 1,063,937 11,939 Brambles Ltd. 1,752,401 11,441 Amcor Ltd. 1,359,241 10,731 Orica Ltd. 411,153 10,692 Westfield Retail Trust 3,268,913 10,445 AGL Energy Ltd. 608,854 10,022 Macquarie Group Ltd. 373,025 9,706 Transurban Group 1,478,422 9,497 Coca-Cola Amatil Ltd. 642,184 9,379 Insurance Australia Group Ltd. 2,335,007 9,208 Stockland 2,603,216 9,122 Goodman Group 1,743,320 6,856 ^ Fortescue Metals Group Ltd. 1,578,937 6,778 ASX Ltd. 196,393 6,421 QR National Ltd. 1,915,306 6,414 WorleyParsons Ltd. 231,995 6,327 Incitec Pivot Ltd. 1,838,560 5,961 GPT Group 1,635,866 5,885 Sonic Healthcare Ltd. 418,521 5,551 Mirvac Group 3,854,037 5,524 Dexus Property Group 5,196,236 5,384 Lend Lease Group 608,633 5,148 Asciano Ltd. 1,094,129 4,964 Iluka Resources Ltd. 471,653 4,658 CFS Retail Property Trust Group 2,224,992 4,618 Tatts Group Ltd. 1,500,719 4,567 Cochlear Ltd. 64,146 4,428 James Hardie Industries SE 487,685 4,260 Computershare Ltd. 501,278 4,021 Crown Ltd. 448,212 3,965 Bendigo and Adelaide Bank Ltd. 437,804 3,756 ^ APA Group 730,094 3,748 Campbell Brothers Ltd. 75,525 3,696 Ramsay Health Care Ltd. 147,470 3,669 Echo Entertainment Group Ltd. 832,939 3,651 Metcash Ltd. 967,776 3,462 Toll Holdings Ltd. 768,816 3,230 Centro Retail Australia 1,423,036 3,060 Leighton Holdings Ltd. 169,446 3,027 ^ Boral Ltd. 832,901 2,927 OZ Minerals Ltd. 353,992 2,791 TABCORP Holdings Ltd. 807,460 2,748 Caltex Australia Ltd. 152,110 2,252 SP AusNet 1,886,120 2,084 Whitehaven Coal Ltd. 513,578 1,966 Alumina Ltd. 2,761,331 1,944 ^,* Lynas Corp. Ltd. 1,934,414 1,614 * Qantas Airways Ltd. 1,267,540 1,510 Sydney Airport 421,834 1,392 ^ Fairfax Media Ltd. 2,487,353 1,363 Newcrest Mining Ltd. ADR 51,388 1,262 ^ Harvey Norman Holdings Ltd. 590,352 1,236 Sims Metal Management Ltd. ADR 123,613 1,078 Sims Metal Management Ltd. 63,530 550 * BGP Holdings PLC 15,642,708 — China (0.0%) MGM China Holdings Ltd. 1,056,800 1,461 Hong Kong (8.5%) 2 AIA Group Ltd. 11,517,497 40,240 Sun Hung Kai Properties Ltd. 1,767,118 21,950 Hutchison Whampoa Ltd. 2,396,531 21,483 Cheung Kong Holdings Ltd. 1,564,936 20,475 CLP Holdings Ltd. 2,032,650 17,539 Hong Kong Exchanges and Clearing Ltd. 1,155,644 15,419 Hong Kong & China Gas Co. Ltd. 5,873,951 13,590 BOC Hong Kong Holdings Ltd. 4,168,546 12,750 Li & Fung Ltd. 6,411,259 12,593 Power Assets Holdings Ltd. 1,559,816 12,241 Hang Seng Bank Ltd. 861,441 11,951 Link REIT 2,548,243 11,148 Wharf Holdings Ltd. 1,701,297 9,797 Swire Pacific Ltd. Class A 765,125 9,156 Hang Lung Properties Ltd. 2,522,317 8,912 Sands China Ltd. 2,724,328 7,991 Hang Lung Group Ltd. 983,222 6,347 Henderson Land Development Co. Ltd. 1,065,662 6,176 MTR Corp. Ltd. 1,632,417 5,688 Sino Land Co. Ltd. 3,306,300 5,618 ^ Bank of East Asia Ltd. 1,513,076 5,255 New World Development Co. Ltd. 4,124,568 5,245 Wheelock & Co. Ltd. 1,022,486 3,996 ^,*, 2 Galaxy Entertainment Group Ltd. 1,649,949 3,948 SJM Holdings Ltd. 2,185,668 3,881 Wynn Macau Ltd. 1,760,840 3,731 Kerry Properties Ltd. 804,258 3,677 Shangri-La Asia Ltd. 1,752,096 3,441 Cheung Kong Infrastructure Holdings Ltd. 539,215 3,267 Hysan Development Co. Ltd. 716,603 3,017 ^ ASM Pacific Technology Ltd. 224,728 2,875 First Pacific Co. Ltd. 2,357,843 2,636 Yue Yuen Industrial Holdings Ltd. 826,019 2,494 NWS Holdings Ltd. 1,545,411 2,352 Cathay Pacific Airways Ltd. 1,330,548 2,195 Wing Hang Bank Ltd. 202,385 1,852 Hopewell Holdings Ltd. 631,624 1,836 PCCW Ltd. 4,530,143 1,775 Orient Overseas International Ltd. 242,324 1,374 Lifestyle International Holdings Ltd. 561,658 1,285 * Foxconn International Holdings Ltd. 2,459,492 732 Japan (58.8%) Toyota Motor Corp. 3,103,771 118,678 Mitsubishi UFJ Financial Group Inc. 14,333,726 69,505 Honda Motor Co. Ltd. 1,834,427 58,317 Sumitomo Mitsui Financial Group Inc. 1,511,559 47,601 Canon Inc. 1,275,542 42,594 Mizuho Financial Group Inc. 25,678,681 42,292 Takeda Pharmaceutical Co. Ltd. 888,548 40,811 Softbank Corp. 997,015 38,040 FANUC Corp. 215,654 33,294 Japan Tobacco Inc. 1,012,300 31,801 Mitsubishi Corp. 1,580,718 31,280 Hitachi Ltd. 5,083,813 29,971 Mitsui & Co. Ltd. 1,953,945 28,853 NTT DOCOMO Inc. 17,180 28,718 Seven & I Holdings Co. Ltd. 847,214 26,813 Nissan Motor Co. Ltd. 2,795,362 26,283 Mitsubishi Estate Co. Ltd. 1,407,914 25,217 East Japan Railway Co. 382,312 24,455 Astellas Pharma Inc. 499,751 23,741 Shin-Etsu Chemical Co. Ltd. 461,457 23,294 Komatsu Ltd. 1,049,809 23,289 Nippon Telegraph & Telephone Corp. 490,817 22,783 KDDI Corp. 3,031 20,869 Tokio Marine Holdings Inc. 815,590 18,687 Mitsui Fudosan Co. Ltd. 941,580 18,142 Sumitomo Corp. 1,267,838 17,761 ITOCHU Corp. 1,696,000 17,557 Denso Corp. 547,686 17,449 Mitsubishi Electric Corp. 2,176,954 17,251 Panasonic Corp. 2,486,817 17,212 Bridgestone Corp. 732,750 16,505 Kao Corp. 592,718 16,019 Toshiba Corp. 4,534,424 15,018 Nomura Holdings Inc. 4,090,508 14,323 Tokyo Gas Co. Ltd. 2,772,298 14,290 Central Japan Railway Co. 1,695 14,004 Mitsubishi Heavy Industries Ltd. 3,420,432 13,811 Sony Corp. 1,131,644 13,761 Inpex Corp. 2,471 13,730 Kyocera Corp. 172,378 13,639 Nintendo Co. Ltd. 119,698 13,315 Keyence Corp. 51,318 12,781 Eisai Co. Ltd. 283,968 12,567 Daiichi Sankyo Co. Ltd. 758,691 12,486 Otsuka Holdings Co. Ltd. 408,479 12,438 Marubeni Corp. 1,860,356 12,409 Fast Retailing Co. Ltd. 59,720 12,265 JX Holdings Inc. 2,529,923 12,161 Kubota Corp. 1,230,895 11,637 Nippon Steel Corp. 5,750,369 11,474 Murata Manufacturing Co. Ltd. 228,319 11,367 ORIX Corp. 117,977 11,153 Kirin Holdings Co. Ltd. 978,616 11,100 Secom Co. Ltd. 236,503 10,942 Hoya Corp. 490,102 10,871 Nikon Corp. 384,030 10,605 Toray Industries Inc. 1,653,857 10,354 Ajinomoto Co. Inc. 726,706 10,294 SMC Corp./Japan 60,600 10,180 Dai-ichi Life Insurance Co. Ltd. 9,575 10,037 Sumitomo Mitsui Trust Holdings Inc. 3,509,819 10,025 Sumitomo Electric Industries Ltd. 849,921 9,995 Sumitomo Realty & Development Co. Ltd. 401,292 9,986 Asahi Group Holdings Ltd. 435,921 9,785 Nidec Corp. 122,214 9,623 FUJIFILM Holdings Corp. 521,772 9,319 MS&AD Insurance Group Holdings 570,636 9,229 Tokyo Electron Ltd. 192,713 8,949 Osaka Gas Co. Ltd. 2,114,548 8,664 Resona Holdings Inc. 2,118,143 8,624 Fujitsu Ltd. 2,100,981 8,242 West Japan Railway Co. 190,937 8,235 Rakuten Inc. 818,700 8,145 Daiwa House Industry Co. Ltd. 572,805 8,138 Aeon Co. Ltd. 673,295 8,107 NKSJ Holdings Inc. 421,126 8,027 Nitto Denko Corp. 185,366 7,964 Daito Trust Construction Co. Ltd. 81,658 7,847 Chubu Electric Power Co. Inc. 725,772 7,742 Suzuki Motor Corp. 411,268 7,514 Asahi Kasei Corp. 1,415,836 7,504 ^ Kintetsu Corp. 1,824,927 7,242 Odakyu Electric Railway Co. Ltd. 703,362 7,213 Daikin Industries Ltd. 263,012 7,145 JGC Corp. 233,221 7,128 Unicharm Corp. 128,241 7,065 Oriental Land Co. Ltd. 56,218 6,994 Terumo Corp. 170,450 6,962 Daiwa Securities Group Inc. 1,864,984 6,951 Hankyu Hanshin Holdings Inc. 1,289,000 6,904 Yamato Holdings Co. Ltd. 420,161 6,879 JFE Holdings Inc. 519,607 6,811 Isuzu Motors Ltd. 1,332,996 6,796 Nippon Building Fund Inc. 691 6,705 Asahi Glass Co. Ltd. 1,136,115 6,670 T&D Holdings Inc. 651,061 6,618 Aisin Seiki Co. Ltd. 216,029 6,567 Mitsubishi Chemical Holdings Corp. 1,525,879 6,439 Kansai Electric Power Co. Inc. 845,914 6,346 Sumitomo Metal Mining Co. Ltd. 588,149 6,282 LIXIL Group Corp. 298,732 6,243 Bank of Yokohama Ltd. 1,373,462 6,220 Tobu Railway Co. Ltd. 1,151,206 6,220 Shizuoka Bank Ltd. 615,859 6,198 Tokyu Corp. 1,275,409 6,115 Yahoo Japan Corp. 16,359 5,947 Ono Pharmaceutical Co. Ltd. 92,933 5,866 Shiseido Co. Ltd. 406,353 5,816 Sekisui House Ltd. 607,235 5,803 Japan Real Estate Investment Corp. 614 5,795 Sumitomo Metal Industries Ltd. 3,773,366 5,531 Shimano Inc. 83,198 5,525 Dentsu Inc. 204,098 5,418 ^ TDK Corp. 137,987 5,234 Yamada Denki Co. Ltd. 97,414 5,049 Chiba Bank Ltd. 855,311 4,982 Keikyu Corp. 527,531 4,922 Fuji Heavy Industries Ltd. 662,212 4,909 ^ Ricoh Co. Ltd. 715,082 4,889 Chugai Pharmaceutical Co. Ltd. 252,857 4,863 Toyota Industries Corp. 182,720 4,861 Lawson Inc. 67,595 4,855 Keio Corp. 653,808 4,801 Dai Nippon Printing Co. Ltd. 628,513 4,777 Shionogi & Co. Ltd. 335,273 4,776 Sega Sammy Holdings Inc. 224,091 4,775 Sumitomo Chemical Co. Ltd. 1,667,276 4,619 * Olympus Corp. 243,651 4,563 Kuraray Co. Ltd. 387,913 4,540 Omron Corp. 227,710 4,534 Toyota Tsusho Corp. 237,848 4,398 NTT Data Corp. 1,423 4,298 Chugoku Electric Power Co. Inc. 335,113 4,271 Makita Corp. 126,627 4,231 Yakult Honsha Co. Ltd. 108,515 4,195 Isetan Mitsukoshi Holdings Ltd. 397,680 4,187 * Mitsubishi Motors Corp. 4,364,212 4,161 Sekisui Chemical Co. Ltd. 486,445 4,133 Nippon Yusen KK 1,828,083 4,045 Credit Saison Co. Ltd. 176,875 4,011 Nippon Express Co. Ltd. 960,925 3,913 * NEC Corp. 2,934,284 3,909 Rohm Co. Ltd. 108,333 3,888 Toppan Printing Co. Ltd. 626,590 3,882 ^ Sharp Corp. 1,129,867 3,865 Mitsubishi Tanabe Pharma Corp. 252,936 3,860 Kawasaki Heavy Industries Ltd. 1,602,357 3,805 Konica Minolta Holdings Inc. 537,753 3,792 Kyushu Electric Power Co. Inc. 482,668 3,770 Mitsui OSK Lines Ltd. 1,217,811 3,675 Daihatsu Motor Co. Ltd. 216,557 3,619 Nitori Holdings Co. Ltd. 38,691 3,618 Benesse Holdings Inc. 76,047 3,589 Japan Retail Fund Investment Corp. 2,116 3,539 JSR Corp. 200,543 3,530 Sysmex Corp. 80,992 3,528 Santen Pharmaceutical Co. Ltd. 82,920 3,528 * Mazda Motor Corp. 2,931,959 3,516 Hisamitsu Pharmaceutical Co. Inc. 69,840 3,515 NGK Insulators Ltd. 305,541 3,507 Trend Micro Inc. 118,058 3,500 Mitsubishi Materials Corp. 1,255,508 3,461 Obayashi Corp. 733,575 3,330 * Tohoku Electric Power Co. Inc. 509,942 3,290 Joyo Bank Ltd. 732,338 3,263 Kyowa Hakko Kirin Co. Ltd. 292,386 3,252 Taisho Pharmaceutical Holdings Co. Ltd. 40,623 3,241 Hirose Electric Co. Ltd. 33,841 3,229 Taisei Corp. 1,154,863 3,175 IHI Corp. 1,487,720 3,166 Fukuoka Financial Group Inc. 868,041 3,165 Sony Financial Holdings Inc. 196,024 3,127 MEIJI Holdings Co. Ltd. 68,415 3,124 FamilyMart Co. Ltd. 65,665 3,107 Electric Power Development Co. Ltd. 130,479 3,069 Teijin Ltd. 1,048,175 3,066 NSK Ltd. 496,736 3,001 OJI Paper Co. Ltd. 892,521 2,972 Shikoku Electric Power Co. Inc. 191,744 2,956 ^ All Nippon Airways Co. Ltd. 1,279,143 2,955 Shimamura Co. Ltd. 25,053 2,908 Showa Denko KK 1,592,499 2,869 Namco Bandai Holdings Inc. 199,554 2,866 Suzuken Co. Ltd. 79,548 2,851 Kurita Water Industries Ltd. 126,478 2,845 Hamamatsu Photonics KK 79,722 2,786 Keisei Electric Railway Co. Ltd. 308,404 2,784 Toho Gas Co. Ltd. 461,518 2,775 Taiheiyo Cement Corp. 1,262,000 2,774 * Tokyo Electric Power Co. Inc. 1,640,784 2,728 Sankyo Co. Ltd. 54,817 2,717 Kajima Corp. 949,362 2,715 J Front Retailing Co. Ltd. 543,380 2,692 Yamaha Motor Co. Ltd. 316,547 2,674 Bank of Kyoto Ltd. 364,363 2,665 Miraca Holdings Inc. 62,585 2,660 USS Co. Ltd. 24,536 2,640 TonenGeneral Sekiyu KK 320,713 2,624 Kobe Steel Ltd. 2,800,957 2,619 Mitsubishi UFJ Lease & Finance Co. Ltd. 65,600 2,618 ^ Dena Co. Ltd. 119,651 2,592 Kansai Paint Co. Ltd. 243,442 2,541 Nissin Foods Holdings Co. Ltd. 66,347 2,535 Nisshin Seifun Group Inc. 212,764 2,534 Alfresa Holdings Corp. 47,158 2,507 Mitsubishi Gas Chemical Co. Inc. 436,921 2,505 * Nexon Co. Ltd. 122,400 2,505 Nippon Meat Packers Inc. 191,466 2,502 Sumitomo Heavy Industries Ltd. 623,153 2,497 Hachijuni Bank Ltd. 469,828 2,493 Chugoku Bank Ltd. 195,109 2,484 Nabtesco Corp. 113,465 2,476 Ube Industries Ltd. 1,127,936 2,459 Brother Industries Ltd. 262,559 2,425 THK Co. Ltd. 136,232 2,409 Tokyu Land Corp. 476,127 2,401 Toyo Suisan Kaisha Ltd. 99,996 2,401 Stanley Electric Co. Ltd. 163,141 2,398 Konami Corp. 112,249 2,392 MediPal Holdings Corp. 165,084 2,375 Kikkoman Corp. 187,642 2,355 NGK Spark Plug Co. Ltd. 203,081 2,351 Nomura Research Institute Ltd. 113,784 2,350 Rinnai Corp. 36,254 2,334 Jupiter Telecommunications Co. Ltd. 2,329 2,324 Yokogawa Electric Corp. 226,096 2,316 TOTO Ltd. 311,078 2,305 Toho Co. Ltd. 127,833 2,290 Chiyoda Corp. 176,123 2,287 Sumitomo Rubber Industries Ltd. 190,190 2,281 NOK Corp. 117,156 2,240 Iyo Bank Ltd. 288,498 2,222 Ibiden Co. Ltd. 136,683 2,215 Nippon Electric Glass Co. Ltd. 419,752 2,210 Sojitz Corp. 1,419,918 2,201 Shimadzu Corp. 268,596 2,191 JTEKT Corp. 248,366 2,180 McDonald's Holdings Co. Japan Ltd. 75,322 2,177 Mitsui Chemicals Inc. 971,190 2,177 Takashimaya Co. Ltd. 298,494 2,175 Suruga Bank Ltd. 205,396 2,169 ^ Hitachi Construction Machinery Co. Ltd. 121,232 2,167 ^ Japan Prime Realty Investment Corp. 826 2,147 Advantest Corp. 168,287 2,136 Amada Co. Ltd. 405,393 2,132 Kamigumi Co. Ltd. 265,148 2,126 Shimizu Corp. 670,504 2,088 Gunma Bank Ltd. 428,081 2,081 Idemitsu Kosan Co. Ltd. 24,798 2,077 Hino Motors Ltd. 294,209 2,033 Hitachi Metals Ltd. 184,407 2,018 Yamaguchi Financial Group Inc. 237,864 2,004 Nomura Real Estate Holdings Inc. 108,178 1,998 Dainippon Sumitomo Pharma Co. Ltd. 180,138 1,989 Air Water Inc. 165,281 1,988 Toyo Seikan Kaisha Ltd. 168,873 1,983 Daicel Corp. 330,473 1,978 Asics Corp. 168,932 1,977 Hokuriku Electric Power Co. 190,934 1,942 Aeon Mall Co. Ltd. 80,614 1,928 Tsumura & Co. 68,272 1,920 Oracle Corp. Japan 42,868 1,919 Shinsei Bank Ltd. 1,702,373 1,918 Japan Steel Works Ltd. 351,865 1,914 Hokkaido Electric Power Co. Inc. 206,793 1,900 NHK Spring Co. Ltd. 180,196 1,888 Marui Group Co. Ltd. 250,342 1,830 Daido Steel Co. Ltd. 320,087 1,806 Hitachi Chemical Co. Ltd. 118,166 1,795 Nomura Real Estate Office Fund Inc. Class A 310 1,783 Denki Kagaku Kogyo KK 533,966 1,758 Yaskawa Electric Corp. 244,655 1,753 ^ Sanrio Co. Ltd. 50,150 1,729 SBI Holdings Inc. 25,423 1,717 Hitachi High-Technologies Corp. 68,780 1,712 Yamazaki Baking Co. Ltd. 122,435 1,707 Yamaha Corp. 177,439 1,706 Hakuhodo DY Holdings Inc. 25,835 1,701 Nishi-Nippon City Bank Ltd. 765,839 1,674 ^ Gree Inc. 105,679 1,673 ^ Aeon Credit Service Co. Ltd. 87,670 1,671 ^ Casio Computer Co. Ltd. 251,272 1,652 Citizen Holdings Co. Ltd. 297,048 1,641 Kaneka Corp. 318,995 1,641 ^ GS Yuasa Corp. 389,999 1,545 Otsuka Corp. 17,542 1,541 ^,* Kawasaki Kisen Kaisha Ltd. 1,005,235 1,522 Taiyo Nippon Sanso Corp. 268,728 1,504 Seven Bank Ltd. 596,140 1,487 Toyoda Gosei Co. Ltd. 72,703 1,486 Ushio Inc. 116,784 1,472 Aozora Bank Ltd. 641,231 1,469 Furukawa Electric Co. Ltd. 708,600 1,469 Mitsubishi Logistics Corp. 138,831 1,466 Itochu Techno-Solutions Corp. 28,266 1,462 Tosoh Corp. 583,233 1,433 ^ Nippon Paper Group Inc. 111,048 1,405 Hulic Co. Ltd. 266,900 1,397 Koito Manufacturing Co. Ltd. 110,455 1,395 Fuji Electric Co. Ltd. 627,783 1,384 NTN Corp. 508,217 1,363 Yamato Kogyo Co. Ltd. 47,617 1,342 Cosmo Oil Co. Ltd. 613,046 1,337 ^ Seiko Epson Corp. 149,251 1,188 Japan Petroleum Exploration Co. 31,579 1,184 ABC-Mart Inc. 29,087 1,172 Coca-Cola West Co. Ltd. 67,824 1,161 Showa Shell Sekiyu KK 213,122 1,156 Square Enix Holdings Co. Ltd. 70,115 1,082 Mabuchi Motor Co. Ltd. 26,901 1,043 NTT Urban Development Corp. 1,273 1,026 * Sumco Corp. 133,801 1,015 Maruichi Steel Tube Ltd. 51,914 1,008 Kinden Corp. 148,431 998 Nisshin Steel Co. Ltd. 763,910 841 Toyota Boshoku Corp. 74,809 838 New Zealand (0.4%) Telecom Corp. of New Zealand Ltd. 2,153,591 4,618 Fletcher Building Ltd. 770,260 3,797 Auckland International Airport Ltd. 1,053,036 2,119 SKYCITY Entertainment Group Ltd. 648,683 1,866 Contact Energy Ltd. 398,617 1,613 Singapore (5.6%) Singapore Telecommunications Ltd. 8,978,109 25,763 DBS Group Holdings Ltd. 2,044,779 24,123 United Overseas Bank Ltd. 1,433,267 22,960 Oversea-Chinese Banking Corp. Ltd. 2,906,594 22,230 Keppel Corp. Ltd. 1,604,358 14,359 Genting Singapore plc 6,850,033 7,150 CapitaLand Ltd. 2,880,558 6,903 Fraser and Neave Ltd. 1,034,574 6,789 Singapore Press Holdings Ltd. 1,803,417 5,947 Wilmar International Ltd. 2,147,303 5,561 City Developments Ltd. 562,713 5,270 Singapore Airlines Ltd. 607,226 5,155 Singapore Exchange Ltd. 960,260 5,140 SembCorp Industries Ltd. 1,110,820 4,705 Golden Agri-Resources Ltd. 7,756,698 4,594 Singapore Technologies Engineering Ltd. 1,714,055 4,536 Jardine Cycle & Carriage Ltd. 120,621 4,513 Hutchison Port Holdings Trust 5,889,639 4,466 Global Logistic Properties Ltd. 2,315,673 4,165 CapitaMall Trust 2,612,112 4,105 Ascendas REIT 2,136,894 3,889 Noble Group Ltd. 4,340,304 3,723 SembCorp Marine Ltd. 940,666 3,660 ComfortDelGro Corp. Ltd. 2,109,980 2,844 ^ Olam International Ltd. 1,771,181 2,611 Keppel Land Ltd. 845,737 2,323 UOL Group Ltd. 514,717 2,136 StarHub Ltd. 672,567 2,069 CapitaMalls Asia Ltd. 1,510,335 1,969 Yangzijiang Shipbuilding Holdings Ltd. 2,175,210 1,726 ^,* Neptune Orient Lines Ltd. 999,571 918 ^ Cosco Corp. Singapore Ltd. 1,143,305 885 Total Common Stocks (Cost $5,352,629) Coupon Temporary Cash Investments (2.6%) 1 Money Market Fund (2.5%) 3,4 Vanguard Market Liquidity Fund 0.155% 97,394,255 97,394 Maturity Date U.S. Government and Agency Obligations (0.1%) 5 United States Treasury Note/Bond 1.375% 9/15/12 1,000 1,002 5 United States Treasury Note/Bond 3.875% 10/31/12 1,000 1,009 Total Temporary Cash Investments (Cost $99,405) Total Investments (101.9%) (Cost $5,452,034) Other Assets and Liabilities-Net (-1.9%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $68,964,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 1.8%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the aggregate value of these securities was $44,188,000, representing 1.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $72,751,000 of collateral received for securities on loan. 5 Securities with a value of $1,405,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
